Citation Nr: 1143117	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  05-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected mechanical low back pain, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for service-connected left (non-dominant) scapular muscle insertion strain, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total evaluation based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1994 to December 1998, and from September 2001 to July 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the April 2004 rating decision, the RO denied the Veteran's service connection claims for a left hand, left knee, and left ankle conditions, and headaches, as well a claim of entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  Concerning the Veteran's claim of entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities, the Veteran failed to express disagreement with the RO's denial of this issue, as such, that issue is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

In a March 2005 rating decision, the RO granted the Veteran's service connection claim for left knee and left ankle conditions; both disabilities were assigned 10 percent evaluations, effective July 12, 2003.  This represents a complete grant of the benefits sought with regard to the left knee and left ankle claims.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

In a June 2008 decision, the Board denied the Veteran's service connection claim for a left hand condition.  To the Board's knowledge, no appeal was taken with respect to that issue.  The Board's decision is therefore final, and that matter will be addressed no further herein.  See 38 C.F.R. § 20.1100 (2011).  Also in June 2008, the Board remanded the service connection claim for headaches, as well as the increased rating claims for mechanical low back pain and left scapular muscle insertion strain.

In an October 2008 rating decision, the RO in Huntington, West Virginia, (assisting the AMC) increased the evaluations for the Veteran's service-connected back and left scapula claims from noncompensable (zero percent) to 10 percent disabling.  However, as the increases did not constitute a full grant of the benefits sought, the Veteran's claims for increased evaluations remain in appellate status.  See AB, supra.   

In September 2009, the Board remanded the case for further development.  

Further, in a January 2011 rating decision, the AMC granted the Veteran's claim of entitlement to service connection for headaches; a 10 percent evaluation was assigned effective July 12, 2003, and a 50 percent evaluation was assigned, effective July 12, 2008.  The Veteran has not disagreed with the assigned evaluations or effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, those matters have been resolved and are not in appellate status.

Finally, the Board notes that the VA Appeals Management Center (AMC) inferred a TDIU claim based on the Veteran's statements in light of the United States Court of Appeals for Veterans Claims' (the Court's) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), and adjudicated such issue in an April 2011 supplemental statement of the case (SSOC).  Therefore, the issue of entitlement to a TDIU has been raised by the record, and as such, is properly before the Board.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that additional development is necessary prior to analyzing the claims on the merits.

As noted in the Introduction, the Board remanded the Veteran's increased evaluation claims in June 2008.  Essentially, the June 2008 Board Remand instructed the RO/AMC to provide the Veteran appropriate notice of the updated Diagnostic Code relating to service-connected spine disabilities as per the Court's holding in Vazquez -Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), and afford the Veteran a VA orthopedic examination to determine the severity of her service-connected back and scapula disabilities.  The RO/AMC was then instructed to readjudicate the Veteran's claims and, if not granted to the fullest extent, return them to the Board for further appellate adjudication.  In July 2008, the Huntington RO sent the Veteran a letter which provided notice of the revised Diagnostic Codes pertaining to service-connected spine disabilities.  The Veteran was thereafter afforded a VA orthopedic examination in July 2008.  The Veteran's service-connected back and left scapula claims were readjudicated by the Huntington RO in the October 2008 rating decision, and the Veteran's claims were subsequently returned to the Board.  

In September 2009, the Board remanded the Veteran's service-connected back and left scapula claim again, concluding that the Huntington RO's readjudication of these claims in the October 2008 rating decision failed to substantially comply with the Board's prior Remand instructions which directed that the Veteran's claim were to be readjudicated in an SSOC before they were returned to the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the Remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Accordingly, in the September 2009 Remand, the Board instructed that these claims be returned to the RO/AMC to ensure compliance with the Board's prior Remand instructions.  

In January 2011, the AMC readjudicated the Veteran's service-connected back and left scapula claims in an SSOC.  

In February 2011, the Veteran underwent a VA examination in connection with his TDIU claim.  Initially, the Board notes that while the February 2011 VA examination report reflects that the Veteran's back and left scapula disabilities were examined and findings were recorded, it appears that the Veteran's increased evaluation claims were returned to the Board without the RO and/or AMC giving consideration of the medical findings contained in the February 2011 VA examination report.  Although a SSOC was issued in April 2011, it only readjudicated the TDIU issue.  Accordingly, Remand is required so that the RO/AMC may readjudicate the Veteran's back and shoulder claims including the additional evidence.  See 38 C.F.R. § 20.1304(c) (2011).  

Moreover, the Board acknowledges written argument presented in June 2011 by the Veteran's representative in which he asserts that the February 2011 VA examination was inadequate for rating purposes, noting internal inconsistencies and inadequate Deluca findings.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011). 


The Board observes that the February 2011 VA examination report noted that there was pain associated with ranges of left shoulder and low back motion and that there was objective evidence of pain following repetitive motion.  However, it was also reported that there were no additional limitations on repetitive use.  In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the ranges of shoulder and lower back motion pain began, at what point, if any, pain caused functional impairment, or whether there was any additional range of motion loss due to weakened movement, excess fatigability, incoordination, or flare-ups. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the representative's assertions and the holding in Mitchell, the Board finds that an additional examination of the left shoulder and low back is warranted.  

Further, the Board finds that the Veteran should be advised of the criteria under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as well as the criteria necessary to establish a claim for TDIU under 38 C.F.R. § 4.16(a) or (b).  There is no indication that this has been accomplished.

Lastly, with regard to the TDIU claim, the Board notes that, although the VA examination reports of record provided some information regarding employability, neither examiner rendered an opinion as to whether the Veteran's service-connected disabilities in the aggregate rendered him unable to secure or follow a substantially gainful occupation.  Accordingly, the proffered opinion is inadequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). 
Inasmuch as this case is being remanded, the Board notes that the AMC provided the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) for her to complete.  However, the Veteran has not submitted a completed version of this document for consideration of her claim (see April 2011 SSOC).  Upon Remand, an additional opportunity should be provided to the Veteran to complete and return VA 21-8940 to the RO/AMC.  

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran advising her of the duty to notify provisions with respect to the claim of entitlement to a TDIU; the criteria for rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; and afford her the opportunity to identify and/or submit any additional pertinent evidence in support of her claim.    

2.  Send the Veteran an additional VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for her to complete, with instructions to return the form to the RO/AMC.

3.  After obtaining all outstanding evidence, afford the Veteran an appropriate VA examination to determine the nature, extent and severity of her service-connected left scapula and low back disabilities; and to obtain an opinion with regard to the TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished. 


Low Back 

The examiner is asked to: a). report all findings and note all associated symptoms of the service-connected mechanical low back syndrome; b).  provide range of lumbar spine motion findings in degrees and specifically opine whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain; and c). indicate whether the Veteran has incapacitating episodes associated with her service-connected mechanical low back syndrome, and if so, document the frequency of such incapacitating episodes. 

Left Shoulder

The examiner is asked to: a). report all findings and note all associated symptoms of the service-connected left scapular muscle insertion strain; b). determine whether the Veteran has any impairment of the left clavicle and scapula including dislocation, nonunion, or malunion; c).  state whether there is any limitation of motion in the left shoulder and if so, whether motion is limited to shoulder level, midway between side and shoulder level, or to 25 degrees from the side; d). specifically opine whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain; and e). state whether there is ankylosis of the left scapulohumeral articulation or other impairment of the humerus. 

TDIU Opinion

The examiner is also asked to opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that her service-connected disabilities (left scapular muscle insertion strain, low back disability, left knee arthralgia, left ankle arthralgia, and headaches), either alone or in the aggregate render her unable to secure or follow a substantially gainful occupation.

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render her unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with her current service-connected disabilities, given her current skill set and educational background.  Any opinion should be reconciled with the evidence of record, to include November 2010 and February 2011 VA examination reports.

A complete rationale for all findings and conclusions should be set forth in a legible report. 

4.  Thereafter, readjudicate the Veteran's low back, left scapula, and TDIU claims.  If any benefits sought on appeal remain denied, the Veteran and her representative should be provided an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This Remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


